Citation Nr: 1212171	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-02 399	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for fibroids. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a stomach condition, to include as secondary to medications used to treat service-connected disability. 

4.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from October 1976 to September 1989. 

This appeal arises to the Board of Veterans' Appeals (Board) from August 2005 and later rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2005, the RO declined to reopen a claim of entitlement to service connection for a lumbar spine disability.  In December 2008, the Board determined that reopening of that service connection claim was not necessary.  The Board then remanded the underlying service connection claim for development.  

This appeal also arises from a December 2006 RO rating decision that denied service connection for fibroids, frequent urination, hemorrhoids, hypertension, and a stomach condition.  In December 2008, the Board remanded those claims for development.  

In January 2011, VA's Remand and Rating Development Team in Huntington, West Virginia, granted service connection for hemorrhoids and urinary incontinence.  Those issues are therefore no longer on appeal and need not be discussed further. 

In October 1994, the Veteran reported that she was unemployable due to service-connected disability.  The RO has never developed this claim.  This is referred for appropriate action.  

Service connection for uterine fibroids and for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Concerning the claimed stomach condition, the current diagnosis is gastritis, in remission. 

2.  A VA physician has found that pain medication taken during active military service is at least as likely as not to be the cause of the Veteran's gastritis. 

3.  A VA physician has competently linked lumbar spine degenerative disc disease and osteoarthritis to a service-connected varicose vein disability.  


CONCLUSIONS OF LAW

1.  Gastritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The requirements for service connection for lumbar spine degenerative disc disease and osteoarthritis, secondary to a service-connected bilateral lower extremity varicose vein disability, are met.  38 U.S.C.A. §§ 1110, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, while all remand instructions were not accomplished with respect to development of the lumbar spine claim, service connection is being granted.  Thus, no unfair prejudice to the Veteran will result.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, all remand orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, her unit's history, her service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, she will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

Stomach Condition

The Veteran's Service Treatment Records (STRs) reflect no relevant complaint or treatment.  A May 1989 separation examination report reflects no relevant abnormality.  The Veteran completed a medical history questionnaire in May 1989 and did not report a history of any relevant disorder.  

In September 1989, the Veteran submitted a claim of entitlement to service connection for varicose veins.  She did not mention a stomach condition.  An April 1990 VA compensation examination report does not address a stomach condition, nor does a May 1992 VA compensation examination report.  

April 2003 and later-dated VA out-patient treatment reports note stomach complaints.  An April 2003 report notes avoidance of ibuprofen because it upset her stomach.  A September 2003 VA report notes that Etolodac caused her stomach to burn.  September 2003 assessments include gastro-esophageal reflux disease.  

In September 2006, the Veteran claimed that her pain medication, Motrin(r), was for back pain and varicose vein pains.  

In December 2006, the RO denied direct service connection for a stomach condition.  The RO did not consider secondary service connection.  

In July 2008, the Veteran testified before the undersigned Veterans Law Judge that a stomach condition developed after Motrin(r) was prescribed for varicose veins during active service.  She testified that her physician attributed her stomach problems to Motrin(r) and then switched medications to hydrocodone and, since then, she has not had any further stomach problem.  She testified that reflux problems began during pregnancy when she would get nauseated.  Her daughter testified that her mother's stomach problems began during active service.

The Board must address the competency, credibility, and probative value of this lay testimony.  38 U.S.C.A. § 7104(d)(1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay testimony is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  38 C.F.R. § 3.159; Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

In Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), the Federal Circuit stressed that a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the testimony supports a later diagnosis by a medical professional.  Therefore, the testimony must be accorded weight in this decision. 

A December 2010 VA stomach, duodenum, and peritoneal adhesions compensation examination report notes a history of gastritis associated with non-steroidal anti-inflammatory drugs.  The examiner offered a diagnosis of gastritis, in remission.  Concerning their etiology, the examiner stated that it is as likely as not that gastritis is related to the non-steroidal anti-inflammatory drugs taken during active service.  

This medical opinion is persuasive, as it is based on accurate facts and supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

After considering all the evidence of record, including the testimony, because the recent VA compensation examiner found gastritis as likely as not to be related to medication prescribed during active military service, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for gastritis, in remission, will therefore be granted.

Low Back Disability

The STRs do not mention a back problem.  The Veteran submitted a claim for VA benefits in September 1989, but did not mention a back problem.  VA compensation examination reports of 1990 and 1992 do not mention back pain.

Lumbar strain was treated as early as 1996 with X-rays in 1997 demonstrating possible degenerative disc disease of L4-5.  In October 2000, the Veteran incurred a work-related back injury resulting in lumbar stenosis secondary to a large disc herniation at L4-L5.

In April 2003, the Veteran's treating VA physician, J.S., M.D., offered several assessments including low back pain, chronic; degenerative disc disease, chronic; and osteoarthritis, chronic.  In June 2003, this medical doctor reported, "It is my opinion that the veteran's lower back condition is at least as likely as not related to service connected bilateral varicose vein condition due to weight bearing and ambulation changes." 

According to a February 2004 VA orthopedic compensation examination, the Veteran reported the onset of low back pains in or around January 2000, while lifting heavy boxes for the Post Office.  The diagnoses were chronic low back pain, degenerative disc disease at L4-5, herniated nucleus pulposus at L4-5, central spinal stenosis, and left lower extremity neuralgia with paresthesia in left medial leg and left thigh.  The VA examiner stated, "The veteran's current back condition with DJD and herniated disc is less likely than not due to her condition of varicose veins."

In July 2008, the Veteran testified that her current back pain first manifested after her last pregnancy in service.  Concerning the probative value of this testimony, it is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  38 C.F.R. § 3.159; Washington, supra.  Because it supports the June 2003 medical opinion of her treating physician, it must be accorded some weight.  Jandreau, supra.  

In December 2008, the Board remanded the case for more rationale to support the current VA medical opinions.  

A June 2010 VA orthopedic compensation examination report reflects that the Veteran reported that her current back pain began in 2000, while working for the Post Office.  The examiner offered a diagnosis of lumbosacral spine degenerative disc disease with radiculopathy, left-sided.  The examiner dissociated this from active service on the basis that the Veteran purportedly admitted that her back pain during active service resolved.

A November 2010 VA orthopedic compensation examination report contains a diagnosis similar to the June 2010 diagnosis.  The examiner again dissociated any current low back pain from active military service on the basis of the history of the current symptoms being traced to a civilian job injury in 2000.  

The persuasive value of the negative February 2004, June 2010, and November 2010 medical opinions are diminished because of the inaccuracy of the underlying facts.  The Veteran has reported that her back pains began during active service and have continued to the present.  She competently testified as to this in July 2008.  Yet, the February 2004, June 2010, and November 2010 medical opinions are based on other purported facts.  In each report, the examiner states that the current back pains began in 2000 following a new injury.  

The second inaccuracy that tends to diminish the probative value of the negative medical opinions is the examiner's faulty recitation of the medical history of the case.  The recent examiner omitted any mention of the favorable June 2003 medical opinion offered by the Veteran's own treating VA physician.  The negative medical opinions offered also failed to address the effect that the service-connected varicose vein disability has had on the lumbar spine.  The Board's remand instruction in December 2008 specifically requested that an examiner address, "...her history of treatment and gait abnormality related to service-connected bilateral varicose veins and left femoral cutaneous nerve injury" and "the opinions of the VA clinician in June 2003..."  

In Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the Court cautioned that a medical opinion based upon an inaccurate factual premise has no probative value.  For this reason, the lone favorable medical opinion offered in June 2003 places the medical evidence in relative equipoise.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Because the Veteran's treating VA physician has related degenerative disc disease and osteoarthritis of the lumbar spine to a service-connected disability, the requirements for secondary service connection are met.  Service connection for degenerative disc disease and osteoarthritis of the lumbar spine will therefore be granted.


ORDER

Service connection for gastritis is granted. 

Service connection for lumbar spine degenerative disc disease and osteoarthritis, secondary to service-connected disability, is granted.



REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion where such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Fibroids

The STRs reflect no relevant complaint or treatment.  A May 1989 separation examination report reflects no relevant abnormality.  

A June 8, 2000-dated VA pelvic echogram report reflects that a large uterine fibroid was found.  See claims files, Vol 4. 

In July 2008, the Veteran testified before the undersigned Acting Veterans Law Judge that a fibroid disorder of the uterus was first manifested by excessive bleeding during menstrual cycles during service.  

A May 2010 VA gynecology compensation examination report notes that uterine fibroids were asymptomatic.  Concerning their etiology, the examiner stated that they apparently began during active service, as the Veteran reported that they appeared after the birth of last child in February 1989.  

In a November 2010 addendum report, however, the VA examining physician stated, "The problems due to the fibroids occurred long after leaving the service."  The physician also reported, "The fibroid problems have all resolved, no longer an issue."

The November 2010 addendum opinion raises two questions.  The first question is whether a physician can, without performing another pelvic echogram, conclude that the large uterine fibroid is no longer there.  The Board requests clarification of that point.  

Assuming that the large uterine fibroid has resolved as reported, the second question concerns whether it resolved prior to the current appeal period.  Although the physician stated, in November 2010, that the Veteran's fibroid has resolved, it was apparently symptomatic in January 2006, when the Veteran submitted her service connection claim.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court stressed that the service connection requirement of a current disability is satisfied when the disability is "current at the time a claim is filed" even where the disability resolves prior to the Secretary's adjudication of the claim.  See also Gilpin v West.  155 F.3d 1353 (Fed. Cir. 1998).  The Board requests clarification, if possible, as to when the uterine fibroid resolved.

The third question concerns when the uterine fibroid arose.  In the May 2010 examination report, the physician felt that it arose during active service, but in the November 2010 addendum the physician changed positions and stated that the fibroid uterus did not occur during active service.  The rationale for this change is unclear.  The Board requests a clear rationale for the conclusion that a fibroid did not arise during active service.

38 C.F.R. § 4.2 states that if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Bierman v. Brown, 6 Vet. App. 125, 129 (1994).

Hypertension

The Veteran's STRs reflect normal blood pressure readings.  A May 1989 separation examination report reflects no relevant abnormality.  

April 1990 and May 1992 VA compensation examination reports note normal blood pressure.  A March 1997 VA out-patient treatment report notes a blood pressure reading of 140/104.  Hypertensive readings were noted at various times since then.

In January 2006, the Veteran claimed that high blood pressure began in 1984, while stationed in Germany.  In April 2006, a former military supervisor reported his recollection that the Veteran had "uncontrollable high blood pressure" during active service.  

In July 2008, the Veteran testified before the undersigned Veterans Law Judge that high blood pressure began during pregnancy while in active service.  She testified that she was never treated for hypertension during active service.  

The Veteran underwent varicose vein stripping during active service and service connection has been established for varicose veins and residuals.  It is not known whether this has aggravated the Veteran's hypertension.

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should make arrangements for a hypertension examination.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine her, and offer a diagnosis, if forthcoming.  The physician is asked to address the following questions:

I.  If hypertension is found, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that this began during active military service.  

II.  If the answer to the question above is "no," then the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that the service-connected varicose vein disorder has caused or aggravated the Veteran's hypertension.  

III.  The physician should offer a rationale for any conclusion in a legible report.  

2.  The May 2010 VA gynecology compensation examination report and November 2010 addendum opinion should be returned to the author for clarification.  The authoring physician is asked to explain how it can be determined, without performing an echogram, that the uterine fibroid no longer exists, as it appears that the fibroid was discovered by use of an echogram in June 2000.  The physician is also asked to estimate, if possible, the approximate date that the uterine fibroid resolved.  The physician is also asked to supply a rationale for the November 2010 conclusion that a fibroid uterus did not occur during active duty.

3.  After the development requested above has been completed to the extent possible, the AMC should re-adjudicate the claims.  If the benefits sought remain denied, the Veteran and her representative should be furnished an SSOC and given an opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on her claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


